Case 1:19-cv-03377 Document 1-16 Filed 04/16/19 Page 1 of 6




             EXHIBIT 16
          Case 1:19-cv-03377 Document 1-16 Filed 04/16/19 Page 2 of 6




 An Epstein sex case is settled;
 Dershowitz denies latest
 allegation
 BY JULIE K. BROWN
 DECEMBER 19, 2018 8:30 PM, UPDATED DECEMBER 27, 2018 7:55 AM

 Accused sex traffickers Jeffrey Epstein and Ghislaine Maxwell have settled a federal civil lawsuit
 filed by a woman who says she was ordered under threat of violence to have sex with them and
 other influential individuals when she was in her early 20s, sources confirmed Wednesday.

 Sarah Ransome, who now lives in Barcelona, claimed that she was recruited and trafficked for
 sex by the pair in 2006 and 2007 — at the same time that Epstein, a wealthy New York hedge
 fund manager, was under federal investigation for molesting dozens of underage girls at his
 Palm Beach mansion.




        Women who say they were victims of sexual abuse at the hands of Palm Beach multimillionaire Jeffrey Epstein
        want a judge to throw out his lenient plea deal. AP


 According to a recent court transcript, among those people Ransome claims she was directed to
 have sex with was Epstein’s lawyer, Alan Dershowitz, who helped negotiate a controversial plea




https://www.miamiherald.com/latest-news/article223315075.html
         Case 1:19-cv-03377 Document 1-16 Filed 04/16/19 Page 3 of 6



deal that gave the eccentric multimillionaire — and co-conspirators employed by Epstein —
federal immunity in 2008.

Dershowitz, 80, told the Miami Herald that he has never met Ransome nor has he ever had sex
with her. He accused Ransome’s attorney, powerhouse lawyer David Boies, of inventing the
story and using her and another woman, Virginia Roberts, to frame him. Roberts asserted in a
federal court affidavit in 2015 that Epstein forced her to have sex with Dershowitz when she was
16 years old.

“I am the victim. David Boies and these women are the perpetrators,’’ Dershowitz said. “They
have willfully and deliberately concocted stories in order to make money — millions and
millions of dollars. And I will not rest until the entire story comes out,’’ said Dershowitz, a
professor at Harvard Law School and frequent Fox news guest commentator.

Nowhere in the court case or the transcript does Ransome or anyone else allege that Ransome
had sex with Dershowitz — only that she was directed to.

The Ransome settlement, which is confidential, comes two weeks after Epstein settled another
lawsuit in Palm Beach, filed by an attorney who represented several women who said they were
coerced into sex acts with Epstein when they were underage. As part of the settlement, Epstein,
65, issued an apology to Fort Lauderdale attorney Bradley Edwards, admitting that he leveled
false claims in a lawsuit as part of an effort to intimidate Edwards into abandoning his
aggressive advocacy for the women, who are now in their late 20s and early 30s.

The developments follow a series of stories published by the Miami Herald in late November
that detailed how state and federal prosecutors worked with Epstein’s lawyers to conceal the
extent of Epstein’s crimes, and secretly negotiated an unusual plea agreement that allowed him
to escape federal sex trafficking charges that could have sent him to prison for life. The
agreement, by design, was kept from his victims so that they could not appear at his sentencing.

Last week, more than two dozen lawmakers in Washington demanded a federal investigation
into that plea deal, which was negotiated, signed and sealed by former Miami U.S. Attorney
Alexander Acosta, now President Donald Trump’s secretary of labor.

Acosta has not commented on the Herald story or on the calls
for a probe into how he handled the Epstein case.

This week, a decade after defending Epstein, Dershowitz once
again found himself in the spotlight amid the new allegations,
mentioned briefly in a court filing on Nov. 28, and first
reported on Tuesday by the New York Daily News.

During a Nov. 7 hearing, Maxwell’s lawyer, Laura Menninger,
mentioned Dershowitz’s name as among those “third parties’’
that Ransome claims she was instructed to have sex with,
according to a transcript of the hearing obtained by the Herald.

On Tuesday, after the Daily News published its story,
Dershowitz lashed out in dozens of posts on Twitter,
denouncing Ransome as “delusional’’ and claiming that her          Alan Dershowitz says he has never met
lawyer, Boies, was retaliating against him because Dershowitz      the woman who alleges in a lawsuit she
had filed a bar complaint against him.                             was ordered to have sex with influential
                                                                   men, including the famous lawyer. John
                                                                   Lamparski GETTY IMAGES/TNS
“Attorney David Boies threatened that unless I withdrew a bar
complaint I had filed against him for falsely accusing me of
sexual misconduct, he would find another woman to accuse me of similar misconduct. He has




https://www.miamiherald.com/latest-news/article223315075.html
         Case 1:19-cv-03377 Document 1-16 Filed 04/16/19 Page 4 of 6



now found an unbalanced woman who has delusions of having sex tapes of Donald Trump,
Hillary Clinton, Bill Clinton and other prominent figures,’’ Dershowitz said in a tweet.

Boies, best known for arguing on behalf of Vice President Al Gore in the 2000 Florida election
recount, responded in an interview with the Herald:

“[Dershowitz’s] charges are absurd. Either he has become totally unhinged or he thinks that if
he says things that are loud enough and crazy enough it will distract attention from what he has
done. There is no support — none — for what he says.’’

Ransome claimed that, in her early 20s, she was recruited to work as a masseuse for Epstein
who, in exchange, promised he would help her get into fashion design in New York, according to
her civil lawsuit, filed in January 2017. Epstein and Maxwell then kept her passport and
threatened to ruin her life and physically harm her if she didn’t have sex with them and others
in 2006 and 2007, Ransome said in the complaint.

The complaint alleges that this all occurred at the same time as Epstein’s lawyers were
negotiating with Acosta and other federal prosecutors for a deal to avoid federal sex trafficking
charges in connection with a scheme in which he lured underprivileged girls, mostly 13 to 16, to
his home in Palm Beach under the pretense that he would pay them $200 to $300 for massages.
Instead, police in Palm Beach found that he had been molesting and sexually abusing dozens of
girls between 2001 and 2007.




                 In this photograph, Virginia Roberts socializes with Prince Andrew as Jeffrey
                 Epstein associate Guislaine Maxwell stands in the background. Roberts claims she
                 was effectively used as a sex slave by Epstein. In that capacity she had sex with
                 the prince, Roberts says. The prince denied that. COURTESY OF VIRGINIA ROBERTS


Under the plea deal, known as a non-prosecution agreement, Epstein was allowed to plead
guilty in state court to two prostitution charges. He served 13 months in a private wing of the
Palm Beach County jail, where he was given liberal work release privileges. The deal also
quashed an FBI investigation into whether Epstein was operating an international sex
trafficking organization, the Herald found as part of its yearlong investigation.

“Even as [Epstein, Maxwell and other defendants] and their attorneys were busy arguing
Epstein’s innocence and publicly defaming his victims as liars...defendants merely changed
their location’’ from Palm Beach to “other places in the U.S. [including the Southern District of
New York] and abroad and brought them to Epstein’s mansion in New York City and his private
island in the Virgin Islands,’’ Ransome’s complaint alleged.



https://www.miamiherald.com/latest-news/article223315075.html
          Case 1:19-cv-03377 Document 1-16 Filed 04/16/19 Page 5 of 6




Dershowitz, in interviews with the Herald, and in recent public statements, said he has never
met Ransome. He also said she initially tried to interest the New York Post in her story, but a
reporter whom he said he spoke with told him Ransome was not credible. He said he has a trove
of emails between Ransome and the reporter that prove she is a “lunatic.’’

“There are hundreds of emails in which she claimed to have sex with everybody in the world and
also claimed she has video of Hillary Clinton, Bill Clinton, Donald Trump and others having sex
with underage girls — but she never ever accused me in these emails,’’ Dershowitz said.

The emails are under seal, he said, and therefore cannot be made public. Dershowitz said he has
asked the court to unseal them but his efforts thus far have been unsuccessful.

In the recent court transcript, however, it is Maxwell’s attorney, Laura Menninger — not
Ransome or her attorneys — who named Dershowitz.

“[Ransome] has alleged not only that my client [Maxwell] ran a sex trafficking organization but
she claims also that she was directed by my client and the Epstein defendants to have sex with
third parties, including Alan Dershowitz, for example,’’ Menninger said. “And so to the extent
my client or Mr. Dershowitz or anyone else is going to be asked about their private sexual
activity, I believe that would implicate their privacy rights...’’

Roberts, who now lives in Australia, said that Epstein ordered her to have sex with Dershowitz
six times, according to a 2015 affidavit, which was filed in connection with an unrelated Epstein
federal lawsuit.

At that time, Dershowitz launched a media blitz on TV asserting that Roberts made up the story.
He also called for Roberts’ lawyers — Edwards and University of Utah law professor Paul Cassell
— to be disbarred. The lawyers sued Dershowitz for defamation, and the case was settled last
year.

Dershowitz publicly declared he was vindicated after a federal judge ordered Roberts’ affidavit
stricken from the court record. But the judge did not address the veracity of her sexual
misconduct claims; he instead ruled that the affidavit was misplaced in a case not involving
Dershowitz.

Boies, whose firm represented Roberts pro bono, addressed Dershowitz’s longstanding
contention that he had been exonerated.

“Anytime in a lawsuit where you were the defendant and you paid the plaintiff $900,000 to
settle it — that’s a strange kind of vindication,’’ Boies said, asserting that Dershowitz paid that
amount as part of the defamation settlement with Edwards and Cassell.

In 2016, Dershowitz released a statement following what he said was “an independent
investigation’’ that had been conducted by former FBI Director Louis Freeh, who is now a
private consultant.

“Our investigation found no evidence to support the accusations of sexual misconduct against
Professor Dershowitz. In fact, in several instances, the evidence directly contradicted the
accusations made against him,’’ Freeh wrote.

Most of the court records in the Roberts case are sealed. In February, the Miami Herald filed a
motion in the Southern District of New York, seeking access to documents. The motion, which
was not opposed by Roberts, could shed more light on the full scope of Epstein’s crimes and
who was involved.




https://www.miamiherald.com/latest-news/article223315075.html
         Case 1:19-cv-03377 Document 1-16 Filed 04/16/19 Page 6 of 6



The motion was denied. The Herald is appealing.


https://www.miamiherald.com/latest-news/article223315075.html
